Exhibit 10.1



EMPLOYMENT AGREEMENT
BETWEEN
AMERICAN REALTY CAPITAL PROPERTIES, INC. AND
GLENN RUFRANO
This Employment Agreement (the “Agreement”), dated as of March 10, 2015, is
entered into by and between American Realty Capital Properties, Inc. (the
“Company”), and Glenn Rufrano (the “Executive”) (each of them being referred to
as a “Party” and together as the “Parties”).
WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and to enter into an agreement embodying the terms of such employment,
and the Executive desires to accept such employment and enter into such
agreement.
NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which is acknowledged, the Parties agree to the following:
1.EMPLOYMENT.
(a)Positions. During the Term (as defined below), the Company agrees to employ
the Executive, and the Executive agrees to be employed by the Company and serve
as Chief Executive Officer of the Company in accordance with the terms of this
Agreement. The Executive shall work out of the Company’s offices located in New
York, New York and Phoenix, Arizona; provided, however, that the Executive
understands and agrees that reasonable travel may be required by the Company
from time to time for business reasons, and that he may be required to spend
significant time at the Company’s offices in Phoenix. The Executive shall be
appointed as a member of the Board of Directors of the Company (the “Board”)
and, subject to the Company’s by-laws, agrees to serve on the Board during the
Term without additional compensation.
(b)Duties. The Executive shall report solely and directly to the Board. The
Executive’s principal duties and responsibilities shall be consistent with his
position as Chief Executive Officer of the Company. At all times during the Term
(as defined below), the Executive shall adhere to all of the Company’s policies,
rules and regulations governing the conduct of its employees, including without
limitation, any compliance manual, code of ethics and employee handbook, as
provided to the Executive in writing, and other policies adopted by the Company
from time to time.
(c)Extent of Services. Except for illnesses and vacation periods, the Executive
shall devote substantially all of his business time and attention and his
reasonable best efforts to the performance of his duties and responsibilities
under this Agreement. Notwithstanding the foregoing, the Executive may (i)
participate in charitable, academic or community activities, and in trade or
professional organizations, or (ii) continue to hold directorships on two boards
agreed to by the Company as of the date hereof of which he was a member
immediately prior to the Commencement Date and otherwise hold directorships in
other companies with the prior written approval of the Company (such approval
not to be unreasonably withheld), in each case, so long as the Executive does
not hold (A) a directorship on the board of a Competitor (as defined in Section
8(a)) or (B) directorships on more than two boards following the Commencement
Date, and otherwise abides by the Company’s conflict of interest policies and
corporate governance guidelines as in effect from time to time and which have
been provided to the Executive in writing; provided that all of the Executive’s
activities outside of the Executive’s duties to the Company, individually or in
the aggregate, comply with the Company’s conflict of interest policies and
corporate governance guidelines as in effect from time to time and which have
been provided to the Executive in writing and do not otherwise materially
interfere with the Executive’s duties and responsibilities to the Company.
Subject to the provisions of Section 8 herein, the Executive may make and manage
his and his immediate family’s passive investments in any publicly traded
entity, or own two percent (2%) or less of the issued and outstanding voting
securities of any entity, and may continue to hold his current equity interests
of less than ten percent (10%) of his immediately prior employer or any of its
affiliates, provided, in any event, that he shall not provide any consulting or
managerial efforts or services in connection therewith (other than serving as a
director on the board of his immediately prior employer or its affiliates), and
that in the case of the prior employer or its affiliates, so long as such
interests do not represent equity interests in a Competitor.
2.TERM. This Agreement and the Executive’s employment under the terms of this
Agreement shall be effective as of April 1, 2015 (the “Commencement Date”) and
shall continue in full force and effect thereafter until the third (3rd)
anniversary of the Commencement Date (the “Initial Term”); and shall be
automatically extended for a renewal term of one (1) additional year (a “Renewal
Term”) at the end of the Initial Term, and an additional one (1) year Renewal
Term at the end of each Renewal Term (the last day of the Initial Term and each
such Renewal Term is referred to herein as a “Term Date”), unless either party
notifies the other party of its non-renewal of this Agreement not later than
ninety (90) days prior to a Term Date by providing written notice to the other
party of such party’s intent not to renew, or if the Executive’s employment is
sooner terminated pursuant to



--------------------------------------------------------------------------------



Section 5. For purposes of this Agreement, “Term” shall mean the actual duration
of the Executive’s employment hereunder, taking into account any extensions
pursuant to this Section 2 or early termination of employment pursuant to
Section 5.
3.COMPENSATION.
(a)Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”), which shall be payable in periodic installments according to the
Company’s normal payroll practices. The Base Salary shall be at the annual rate
of not less than $1,000,000. For years commencing after December 31, 2015, the
Company shall review the Base Salary at least once a year to determine whether
the Base Salary should be increased in the discretion of the Compensation
Committee of the Board (the “Compensation Committee”)). The Base Salary, as may
be increased pursuant to this Section 3, shall not be decreased during the Term.
For purposes of this Agreement, the term “Base Salary” shall mean the amount
established and adjusted from time to time pursuant to this Section 3.
(b)Annual Cash Bonus. The Executive shall be eligible to receive an annual cash
bonus (each an “Annual Cash Bonus”) for each completed calendar year during the
Term with a target annual payment equal to 150% of Base Salary, based upon the
achievement of reasonable performance goals established by the Compensation
Committee in consultation with the Executive. Any Annual Cash Bonus for each
completed calendar year shall be paid by the Company to the Executive at the
same time that bonuses are paid generally to other senior executives of the
Company and generally within 15 business days after the release of the Company’s
audited financial statements for the applicable fiscal year end. For the
avoidance of doubt, the Executive’s Annual Cash Bonus for the 2015 calendar year
shall be calculated as if the Executive’s employment with the Company commenced
on January 1, 2015. Other than as set forth in Section 6, the Executive must be
employed by the Company or an affiliate of the Company on the date an Annual
Cash Bonus is paid to be eligible to receive the Annual Cash Bonus for such
year.
(c)Annual Long Term Incentive Awards. The Executive shall receive an annual long
term incentive equity award (each award, an “Equity Award”) with respect to
shares of the Company’s common stock, par value $0.01 (“Common Stock”) for each
calendar year of the Term (an “Annual LTI Award”), beginning with the 2016
calendar year, having a total target fair market value as of the date of grant
of not less than $6,000,000 in the form of restricted shares or restricted share
units, subject to such terms and conditions, including vesting, as may be
determined by the Compensation Committee, in its sole discretion. Such terms and
conditions, and the valuation method used to determine the number of shares in
respect of the types of awards under the Annual LTI Award (other than the
Initial LTI Award (as defined below)), shall be determined on the same basis as
equity awards made generally to other senior executives of the Company. With
respect to each of Annual LTI Awards to be granted in 2016 and 2017, one-third
(1/3) of such award shall vest based on continued employment in equal
installments on each of the first three anniversaries of the grant date, and
(ii) two-thirds (2/3) of such award shall vest based on continued employment and
the achievement of the performance conditions set forth on Exhibit A over a
three-year performance period from January 1 of each such year. The Annual LTI
Award shall include the Executive’s right to receive dividends or dividend
equivalent rights with respect to the shares subject to the award, which
dividend or dividend equivalent rights shall be subject to the same vesting
conditions as the underlying shares and paid to the Executive upon vesting
(“Dividend Rights”), and the Annual LTI Award shall otherwise be subject to the
terms set forth in the applicable award agreements. Beginning with the Annual
LTI Award to be made in 2016, an Annual LTI Award for each calendar year shall
be granted by the Company to the Executive at the same time that annual equity
awards are granted generally to other senior executives of the Company during
such year.
(d)Initial Annual Long Term Incentive Award. The Executive shall be granted an
initial Annual LTI Award in respect of calendar year 2015 for a number of shares
of Common Stock having a target fair market value as of the date of grant of
$4,000,000 in the form of restricted shares or restricted share units (the
“Initial Annual LTI Award”). One-third (1/3) of the Initial Annual LTI Award
shall be granted on such date set forth on Exhibit A and vest based on continued
employment in equal installments on each of the first three anniversaries of the
Commencement Date, and (ii) two-thirds (2/3) of the Initial Annual LTI Award
shall vest based on continued employment and the achievement of the performance
conditions set forth on Exhibit A over the performance period as specified
therein. The date of grant of the performance-based portion of the Initial
Annual LTI Award and the valuation method used to determine the number of shares
in respect of such portion of the Initial Annual LTI Award shall be as set forth
on Exhibit A. The Initial Annual LTI Award shall include Dividend Rights and
shall otherwise be subject to the terms set forth in the applicable award
agreement as determined by the Compensation Committee in consultation with the
Executive.
(e)One-Time Equity Award. On such date set forth on Exhibit A, the Executive
shall be granted an one-time Equity Award, in consideration of entering into
this Agreement and foregoing certain compensation from his prior employer, for a
number of shares of Common Stock having a fair market value as of the date of
grant of $2,000,000 in the form of restricted shares or restricted share units
(the “One-Time Equity Award”). The One-Time Equity Award shall vest based on
continued employment in equal installments on each of the first three
anniversaries of the Commencement Date. The One-Time Equity Award shall include
Dividend Rights and shall otherwise be subject to the terms set forth in the
applicable award agreement.

2

--------------------------------------------------------------------------------



4.BENEFITS.
(a)Vacation. The Executive shall be entitled to four (4) weeks paid vacation per
full calendar year, which shall accrue in accordance with the Company’s vacation
policy as in effect from time to time.
(b)Sick and Personal Days. The Executive shall be entitled to sick and personal
days pursuant to Company policy.
(c)Employee Benefit Plans. The Executive will be eligible for and entitled to
participate in any Company sponsored employee benefit plans maintained for the
Company’s employees, including but not limited to benefits such as group health,
disability, life and long-term insurance and a 401(k) plan, as such benefits may
be offered from time to time. Notwithstanding the foregoing, the Company may
modify or terminate any employee benefit plan at any time.
(d)Indemnification; Directors and Officers Insurance Coverage. The Company will
provide the Executive with indemnification rights and directors and officers
insurance coverage (i) in accordance with the terms and conditions of the
Indemnification Agreement entered into between the Executive and the Company
dated March 10, 2015 (the “Indemnification Agreement”) and (ii) otherwise to the
maximum extent permitted by Maryland law in accordance with the Indemnification
Agreement.
(e)Legal Fees. The Executive shall be entitled to reimbursement of reasonable
attorneys’ fees and disbursements incurred by the Executive in connection with
the negotiation and documentation of this Agreement, up to a maximum of $75,000.
Any reimbursement pursuant to this Section 4(e) shall be paid reasonably
promptly to the Executive upon remittance of documentation of such fees and in
no event later than the end of the calendar year in which the fees were
incurred.
(f)Expenses. The Executive shall be entitled to reimbursement of reasonable
business expenses, in accordance with the Company’s policy as in effect from
time to time, including, without limitation, reasonable travel and entertainment
expenses incurred by the Executive in connection with the business of the
Company, after the presentation by the Executive of appropriate documentation.
5.TERMINATION. Notwithstanding any other Section of this Agreement to the
contrary, the employment of the Executive by the Company shall terminate
immediately upon his death, the Company shall have the right to and may, in the
exercise of its discretion, terminate the Executive at any time by reason of
Disability, or with Cause or without Cause, and the Executive shall have the
right to and may, in the exercise of his discretion, Voluntarily Resign his
employment during the Term for any reason, in each case, subject to the
provisions set forth below:
(a)Death; Disability. The employment of the Executive by the Company shall
terminate immediately upon death of the Executive or immediately upon the giving
of written notice by the Company to the Executive of his termination due to
Disability. As used in this Agreement, “Disabled” shall mean the Executive is
unable to perform his duties hereunder due to the onset of any sickness, injury
or disability for a consecutive period of one hundred eighty (180) days or an
aggregate of six (6) months in any twelve (12)-consecutive month period. A
determination of “Disabled” shall be made by a physician satisfactory to both
the Executive and the Company, provided that if the Executive and the Company do
not agree on a physician, the Executive and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to Disabled shall be binding on all parties. The appointment of
one or more individuals to carry out the offices or duties of the Executive
during a period of the Executive’s inability to perform such duties and pending
a determination of Disabled shall not be considered a breach of this Agreement
by the Company.
(b)With Cause. The employment of the Executive by the Company shall terminate at
the election of the Company immediately upon the giving of written notice by the
Company to the Executive of his termination with Cause. For purposes of this
Agreement, the term “Cause” means that the Executive: (i) has been convicted of,
or entered a plea of guilty or “nolo contendere” to, a felony (excluding any
felony relating to the negligent operation of an automobile), (ii) has willfully
failed to substantially perform (other than by reason of illness or temporary
disability) his reasonably assigned material duties hereunder, including but not
limited to duties consistent with Executive’s position as are assigned by the
Board, (iii) has engaged in willful misconduct in the performance of his duties,
(iv) has engaged in conduct that violated the Company’s then existing written
internal policies or procedures that have been provided to the Executive in
writing prior to such conduct and which is materially detrimental to the
business and reputation of the Company, or (v) has materially breached any
non-competition or non-disclosure agreement in effect between the Executive and
the Company, including such agreements in this Agreement; provided that with
respect to clauses (ii) and (iii), no event shall constitute Cause unless (A)
the Company has given the Executive a Notice of the Termination, setting forth
the conduct of the Executive that is alleged to constitute Cause, within thirty
(30) days of the first date on which the Company has knowledge of such conduct,
and (B) the Executive fails to cure such conduct within thirty (30) days
following the date on which such notice is provided. Further, no act or failure
to act by the Executive will be deemed “willful” unless done or omitted to be
done not in good faith or without reasonable belief that such action or omission
was in the Company’s best interests,

3

--------------------------------------------------------------------------------



and any act or omission by the Executive pursuant to authority given pursuant to
a resolution duly adopted by the Board or on the advice of counsel for the
Company will be deemed made in good faith and in the best interests of the
Company.
(c)Without Cause; Voluntary Resignation. The employment of the Executive by the
Company shall terminate, whether or not during the Change in Control Period (as
defined below), at the election of the Company without Cause, and at the
election of the Executive with or without Good Reason (“Voluntary Resignation”),
in either case upon thirty (30) days prior written notice to the Executive or
the Company, as the case may be (which date the Company may, in its sole
discretion, make effective earlier than any notice date in the event of a
Voluntary Resignation). “Good Reason” means (i) any reduction in the Executive’s
Base Salary or Target Annual Cash Bonus, failure to award an Annual LTI Award at
the target level (but for the avoidance of doubt, without regard to the payment
level under the terms of the award) or any failure to pay any material amount
due to the Executive hereunder, including the One-Time Restricted Equity Award,
or (ii) any reduction in the Executive’s title or position as Chief Executive
Officer as described in Section 1(b) hereof or material diminution in the
Executive’s duties, responsibilities, authorities, powers, functions or
reporting lines (including removal from the Board or failure to be nominated to
the Board, ceasing to be the Company’s Chief Executive Officer, the assignment
of duties materially inconsistent with the Chief Executive Officer position or
the appointment of an Executive Chairman); provided that no event shall
constitute Good Reason unless (A) the Executive has given the Company Notice of
the Termination, setting forth the conduct of the Company that is alleged to
constitute Good Reason, within thirty (30) days of the first date on which the
Executive has knowledge of such conduct, and (B) the Company fails to cure such
conduct within thirty (30) days following the date on which such notice is
provided.
(d)Non-renewal. The Executive’s employment shall terminate at a Term Date if
either the Executive or the Company notifies the other party of its non-renewal
of this Agreement not later than ninety (90) days prior to such Term Date by
providing written notice to the other party of such party’s intent not to renew.
Except as otherwise set forth herein, the written notice and non-renewal of this
Agreement shall not be an event giving rise to any severance or other payments
hereunder or any liability of one Party to the other Party.
(e)Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination pursuant to Death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.
(f)Date of Termination. The “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated pursuant to Disability or for Cause,
the date of delivery of the Notice of Termination unless otherwise specified in
such notice, (iii) the applicable Term Date if termination is due to a notice of
non-renewal, and (iv) if the Executive’s employment is terminated for any other
reason, the date the Executive ceases performing services as an employee of the
Company.
6.EFFECTS OF TERMINATION.
(a)Death or Termination by the Company for Disability. If the employment of the
Executive should terminate during the Term due to his death or at the election
of the Company due to Disability, then the Company shall pay or provide to the
Executive (or the person designated under Section 15(i), if applicable) the
following:
(i)Any earned and accrued but unpaid installment of Base Salary through the Date
of Termination payable in accordance with the Company’s normal payroll
practices;
(ii)reimbursement for any unreimbursed business expenses incurred through the
Date of Termination in accordance with Sections 4(e) and 15(l)(ii);
(iii)all other applicable payments or benefits to which the Executive shall be
entitled under, and paid or provided in accordance with, the terms of any
applicable arrangement, plan or program under Section 4(c) (collectively, all
amounts, expenses, payments or benefits reflected in Sections 6(a)(i) through
6(a)(iii), payable in accordance with Section 6(a), 6(b)(i) or 6(d), shall be
hereafter referred to as the “Accrued Benefits”);
(iv)and any earned and accrued but unpaid Annual Cash Bonus for the year prior
to the year of termination, payable when the applicable Annual Cash Bonus for
such year would have otherwise been paid (had the Executive remained employed by
the Company through the payment date thereof).
In addition, upon any such termination due to the Executive’s death or
Disability, a prorated number of shares underlying the Executive’s
then-outstanding and unvested portion of an Equity Award shall become vested,
determined by multiplying the number of shares subject to such Equity Award by a
fraction, the numerator of which is the number of whole months elapsed from the
date

4

--------------------------------------------------------------------------------



of grant of the Equity Award until the date of the Executive’s termination of
employment and the denominator of which is the total number of whole months in
the applicable vesting period for such Equity Award; and if an outstanding
Equity Award is to vest and/or the amount of the award to vest is to be
determined based on the achievement of performance criteria, then such Equity
Award shall be subject to such pro rata vesting for the applicable performance
period, assuming the performance criteria had been achieved at target levels for
such period (together, “Pro Rata Vesting”).
(b)Termination by the Company without Cause or Resignation for Good Reason
(other than during the Change in Control Period). If the employment of the
Executive should terminate during the Term other than during the Change in
Control Period, at the election of the Company without Cause, or a resignation
by the Executive for Good Reason, then, the Company shall pay or provide to the
Executive:
(i)the Accrued Benefits;
(ii)any earned and accrued but unpaid Annual Cash Bonus for the year prior to
the year of termination, payable when the applicable Annual Cash Bonus for such
year would have otherwise been paid (had the Executive remained employed by the
Company through the payment date thereof);
(iii)subject to Sections 6(d) and 15(l), an amount equal to the product of (x)
two (2) multiplied by (y) the sum of (A) twelve (12) months’ Base Salary plus
(B) an amount equal to the Target Annual Cash Bonus, payable in equal
installments over the Restricted Period (the “Severance Payments”); provided,
that the first payment of the Severance Payments shall be made on the sixtieth
(60th) day after the Date of Termination, and will include payment of any amount
of the Severance Payments that were otherwise due prior thereto. “Target Annual
Cash Bonus” means the target level of the Annual Cash Bonus for the calendar
year in which the termination occurs, or, if the target level has not been
determined for such year, the target level of the Annual Cash Bonus for the
calendar year prior to the year in which the termination occurs; provided, that,
for purposes of calculating the Severance Payments, the Target Annual Cash Bonus
amount shall in no event be less than 150% of the Executive’s annual rate of
Base Salary amount, although such amount may be higher as determined by the
Compensation Committee; and
(iv)until the earlier of (A) 18 months following the termination date or (B) the
date that the Executive obtains new employment that offers group medical
coverage, continued participation, at no cost the Executive, for the Executive
and his spouse and then-covered dependents in the applicable group medical plan
of the Company, if any, in which the Executive and his eligible spouse and
dependents participate as of the Date of Termination in accordance with the
terms of such plan in effect from time to time; provided, however, that in lieu
of such continued coverage necessary to order to avoid any penalties or
additional taxes associated with continuing such coverage, the Executive shall
receive monthly payments equal to the monthly COBRA rate (or equivalent rate)
under such group medical plan.
In addition, upon any such termination without Cause or for Good Reason (other
than during the Change in Control Period), the Executive’s then-outstanding and
unvested Equity Awards shall be subject to Pro Rata Vesting. Notwithstanding the
foregoing, in the event that a termination without Cause or for Good Reason
occurs within the Initial Term, (i) 100% of the Executive’s then-outstanding and
unvested portion of an Equity Award shall become vested in full, and (ii) if an
outstanding Equity Award is to vest and/or the amount of the award to vest is to
be determined based on the achievement of performance criteria, then such Equity
Award shall vest as to the number of shares equal to 100% of the number of
shares that would have been earned pursuant to the terms of the Equity Award
assuming the performance criteria had been achieved at target levels for the
relevant performance period.
(c)Termination by the Company without Cause or Resignation for Good Reason
(during the Change in Control Period). If the employment of the Executive should
terminate during the Term and during the Change in Control Period, at the
election of the Company without Cause, due to the non-renewal of the Term by the
Company (whether notice thereof is delivered during or prior to the Change in
Control Period) or by the Executive for Good Reason, then, the Company shall pay
or provide to the Executive:
(i)the Accrued Benefits;
(ii)any earned and accrued but unpaid Annual Cash Bonus for the year prior to
the year of termination, payable when the applicable Annual Cash Bonus for such
year would have otherwise been paid (had the Executive remained employed by the
Company through the payment date thereof); and
(iii)subject to Sections 6(d) and 15(l), an amount equal to the product of (x)
three (3) multiplied by (y) the sum of (A) twelve (12) months’ Base Salary plus
(B) an amount equal to the Target Annual Cash Bonus (the “CIC Severance
Payments”), payable in a cash lump sum on the sixtieth (60th) day after the Date
of Termination.

5

--------------------------------------------------------------------------------



In addition, upon any such termination without Cause or for Good Reason during
the Change in Control Period, 100% of the Executive’s then-outstanding and
unvested portion of an Equity Award shall become vested in full. If an
outstanding Equity Award is to vest and/or the amount of the award to vest is to
be determined based on the achievement of performance criteria, then such Equity
Award shall vest as to the number of shares equal to 100% of the number of
shares that would have been earned pursuant to the terms of the Equity Award
assuming the performance criteria had been achieved at target levels for the
relevant performance period.
“Change in Control” shall mean (i) any one person or more than one person acting
as a group (as defined under Treas. Reg. §1.409A-3(i)(5)(v)(B)) (“Person”),
acquires shares of the Company having more than 50% of the total voting power or
total fair market value of the stock of the Company, not including any merger,
consolidation or reorganization of the Company where the shareholders of the
Company are substantially the same as before such transaction, (ii) any Person
acquires assets of the Company having a total gross fair market value equal to
40% or more of all of the assets of the Company immediately before such
acquisition or acquisitions, or (iii) a majority of the members of the Board is
replaced in any 12-month period by directors whose appointment is not endorsed
by a majority of the members of the Board before the date of the appointment or
election; provided, however, that no Change in Control shall be deemed to have
occurred unless such event constitutes a “Change in Control” within the meaning
of Section 409A of the Code and the Treasury Regulations promulgated thereunder.
“Change in Control Period” shall mean the period beginning one hundred twenty
(120) days prior to, and ending twenty-four (24) months following, a Change in
Control.
(d)Release. Payments by the Company required under this Section 6 following
termination or expiration of the Executive’s employment for any reason (other
than payments of the Accrued Benefits) shall be conditioned on and shall not be
payable unless the Company receives from the Executive within sixty (60) days of
the Date of Termination a fully effective and non-revocable written release
substantially in the form attached hereto as Exhibit B (the “General Release”).
The Executive’s failure or refusal to sign or his revocation of the General
Release following his termination shall abrogate the Company’s obligations
pursuant to this Section 6 and shall relieve the Company of liability to provide
Executive any and all pay and/or benefits following the effective date of
Executive’s termination (other than payments of the Accrued Benefits). The
Company agrees to provide the Executive with the General Release within 7 days
of the Date of Termination.
(e)By the Company For Cause, Resignation without Good Reason or Non-Renewal by
Executive. In the event that the Executive’s employment is terminated during the
Term by the Company for Cause, by the Executive without Good Reason or upon the
non-renewal of the Initial Term or any Renewal Term by the Executive, the
Company shall pay the Executive only the Accrued Benefits, and the Company shall
have no further obligations to the Executive under this Agreement.
(f)Non-Renewal by the Company. Except as provided in Section 6(c) above, in the
event that the Executive’s employment is terminated upon the non-renewal of the
Initial Term or any Renewal Term by the Company, then, the Company shall pay or
provide to the Executive:
(i)the Accrued Benefits;
(ii)any earned and accrued but unpaid Annual Cash Bonus for the year prior to
the year of termination, payable when the applicable Annual Cash Bonus for such
year would have otherwise been paid (had the Executive remained employed by the
Company through the payment date thereof); and
(iii)subject to Sections 6(d) and 15(l), an amount equal to the sum of (x)
twelve (12) months’ Base Salary plus (B) an amount equal to the Target Annual
Cash Bonus, payable in equal installments over the one-year period commencing on
the sixtieth (60th) day after the Date of Termination, which first installment
shall include payment of any amount of the foregoing that was otherwise due
prior thereto.
(g)Termination of Authority. Immediately upon the Executive terminating or being
terminated from his employment with the Company for any reason, notwithstanding
anything else appearing in this Agreement or otherwise, the Executive agrees
that he shall be deemed to have resigned from (without prejudice to any rights
that the Executive may have under this Agreement) and will stop serving the
functions of his terminated or expired position(s) with the Company or any
affiliate, including without limitation as a member of the Board (unless
otherwise requested by the Board), and shall be without any of the authority or
responsibility for such position(s).
(h) No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
set forth in Section 6(b)(iv), such amounts shall not be reduced or otherwise
subject to offset in any manner, regardless of whether the Executive obtains
other employment.

6

--------------------------------------------------------------------------------



7.CONFIDENTIAL INFORMATION. The Executive recognizes and acknowledges that
certain assets of the Company constitute Confidential Information. The term
“Confidential Information” as used in this Agreement shall mean all information
which is known only to the Executive or the Company, other employees of the
Company, or others in a confidential relationship with the Company, and relating
to the Company’s business including, without limitation, information regarding
clients, customers, pricing policies, methods of operation, business plans,
proprietary Company programs, sales products, profits, costs, markets, key
personnel, formulae, product applications, technical processes, and trade
secrets, as such information may exist from time to time, which the Executive
acquired or obtained by virtue of his affiliation with or work performed for the
Company, or which the Executive may acquire or may have acquired knowledge of
during the performance of said work. The Executive shall not, during or after
the Term, disclose all or any part of the Confidential Information to any
person, firm, corporation, association, or any other entity for any reason or
purpose whatsoever, directly or indirectly, except as may be required pursuant
to his employment hereunder, by law or in any judicial or administrative
proceeding (in which case, the Executive promptly shall provide the Company with
notice pursuant to the next below paragraph) unless and until such Confidential
Information becomes publicly available other than as a consequence of the breach
by the Executive, directly or indirectly, of his confidentiality obligations
hereunder. In the event of the termination of his employment, whether voluntary
or involuntary and whether by the Company or the Executive, the Executive shall
deliver to the Company all documents and data (in whatever form it may be
maintained including without limitation any electronic, written or mechanical
formats) pertaining to the Confidential Information and all devices on which
such documents or data may have been stored electronically or mechanically and
shall not take with him any documents or data of any kind or any reproductions
(in whole or in part) or extracts of any items relating to the Confidential
Information. The Company acknowledges that prior to his employment with the
Company, the Executive has lawfully acquired extensive knowledge of the
industries and businesses in which the Company engages in business, and that the
provisions of this Section 7 are not intended to restrict the Executive’s use of
such previously acquired knowledge.
In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees to (a) promptly notify the Company in writing
of the existence, terms and circumstances surrounding such request or
requirement, (b) consult with the Company on the advisability of taking legally
available steps to resist or narrow such request or requirement, and (c) assist
the Company in seeking a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained or that the
Company waives compliance with the provisions hereof, the Executive shall not be
liable for such disclosure unless disclosure to any such tribunal was caused by
or resulted from a previous disclosure by the Executive not permitted by this
Agreement.
For purposes of Section 7 through 9 of this Agreement, references to the
“Company” shall include the Company and its subsidiaries and affiliates.
8.COVENANTS.
(a)Restriction on Competition. During the Term and for the duration of the
Restricted Period, the Executive agrees not to engage, directly or indirectly,
as an owner, director, trustee, manager, member, employee, consultant, partner,
principal, agent, representative, stockholder, or in any other individual,
corporate or representative capacity, in any of the following: (i) any public or
private company involved primarily in net leased commercial real estate or other
commercial real estate asset classes which comprise a material portion of the
Company’s assets or (ii) any other material business line of the Company in
which the Executive was involved during the Term (any of the foregoing in (i) or
(ii), a “Competitor”). Notwithstanding the foregoing, the Executive shall not be
deemed to have violated this Section 8(a) solely by reason of his passive
ownership of 2% or less of the outstanding stock of any publicly traded
corporation or other entity. For purposes hereof, “Restricted Period” shall mean
the period of 24 months following the Date of Termination; provided, however,
that “Restricted Period” shall mean the period of 12 months following the Date
of Termination if the Executive’s employment was terminated upon a non-renewal
of this Agreement by the Company as provided in Section 5(d) and Section 6(f).
(b)Non-Solicitation of Clients and Investors. During the Restricted Period, the
Executive agrees not to solicit, directly or indirectly, on his own behalf or on
behalf of any other person, any person that is (i) a client of the Company to
whom the Company had provided services at any time during the Executive’s
employment with the Company in any line of business that the Company conducts as
of the termination of the Executive’s employment or that the Company is actively
soliciting, for the purpose of marketing or providing any service competitive
with any service then offered by the Company or (ii) an investor in the Company,
any of its affiliates or any of their investment vehicles for the purpose of
causing such investor to terminate or diminish its investment in or with the
Company, any of its affiliates or any of their investment vehicles or to divert
or otherwise cease to make a new investment in the Company, any of its
affiliates or any of their investment vehicles.
(c)Non-Solicitation of Employees. During the Restricted Period, the Executive
agrees that he will not, directly or indirectly, solicit for employment or
retention, or hire, or attempt to solicit or hire, or cause any person, other
than an

7

--------------------------------------------------------------------------------



affiliate of the Company, to solicit or hire or retain any person who is then or
was at any time during the preceding six (6) months an employee or independent
contractor of the Company.
(d)Non-Disparagement. During the Term and thereafter, neither Party shall
knowingly, directly or indirectly, make negative comments or otherwise disparage
the other Party (including, in the case of the Company, against any of its
affiliates and any of their respective officers, directors, employees,
shareholders, agents or businesses) in any manner likely to be harmful to the
other Party or their business reputations or personal reputations. The foregoing
shall not be violated by truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including depositions in connection with such proceedings);
provided that the applicable Party has given the other Party prompt written
notice of any such legal process and cooperated with such other Party’s efforts
to seek a protective order.
(e)Acknowledgement. The Executive acknowledges that he will acquire much
Confidential Information concerning the past, present and future business of the
Company as the result of his employment, as well as access to the relationships
between the Company and its clients and employees. The Executive further
acknowledges that the business of the Company is very competitive and that
competition by him in that business during his employment, or after his
employment terminates, would severely injure the Company. The Executive
understands and agrees that the restrictions contained in this Section 8 are
reasonable and are required for the Company’s legitimate protection, and do not
unduly limit his ability to earn a livelihood.
(f)Tolling. In the event a court determines that the Executive has violated the
provisions of Section 8(a), the Executive acknowledges and agrees that the
post-termination restrictions contained in this Section 8(a) shall be extended
by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.
(g)Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Sections 7 and 8 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches any of the provisions of the Restrictive Covenants, the Company and its
affiliates shall, in addition to, and not in lieu of, any other rights and
remedies available to the Company and its affiliates, under law or in equity
(including, without limitation, the recovery of damages), have the right and
remedy to have the Restrictive Covenants specifically enforced (without posting
bond and without the need to prove damages) by any court of competent
jurisdiction, including, without limitation, the right to an entry against the
Executive of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants.
(h)If any court or other decision-maker of competent jurisdiction determines
that any of the Restrictive Covenants, or any part thereof, is unenforceable
because of the duration, scope of activities or geographical scope of such
provision, then, after such determination has become final and unappealable, the
duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable and, in its reduced form, such provision
shall then be enforceable and shall be enforced
9.INTELLECTUAL PROPERTY. Executive shall promptly disclose to the Company or any
successor or assign, and grant to the Company and its successors and assigns
without any separate remuneration or compensation other than that received by
him in the course of his employment, his entire right, title and interest in and
to any and all inventions, developments, discoveries, models, or business plans
or opportunities, or any other intellectual property of any type or nature
whatsoever (“Intellectual Property”), developed by him during the period of his
employment by the Company and whether developed by him during or after business
hours, or alone or in connection with others, that is in any way related to the
business of the Company, its successors or assigns. This provision shall not
apply to books or articles authored by the Executive during non-work hours,
consistent with his obligations under this Agreement, so long as such books or
articles (a) are not funded in whole or in part by the Company, and (b) do not
contain any Confidential Information or Intellectual Property of the Company.
The Executive agrees, at the Company’s expense, to take all steps necessary or
proper to vest title to all such Intellectual Property in the Company, and
cooperate fully and assist the Company in any litigation or other proceedings
involving any such Intellectual Property.
10.EQUITABLE RELIEF. The Executive acknowledges and agrees that, notwithstanding
anything herein to the contrary, including without limitation Section 11 hereof,
upon any breach by the Executive of his obligations under Sections 7, 8 or 9
hereof, the Company will have no adequate remedy at law, and accordingly shall
be immediately entitled to specific performance and other appropriate injunctive
and equitable relief in a court of competent jurisdiction.
11.ALTERNATIVE DISPUTE RESOLUTION (“ADR”) POLICY AND PROCEDURE.
(a)Coverage. Except as otherwise expressly provided in this or by law, this ADR
Policy and Procedure is the sole and exclusive method by which the Executive and
the Company are required to resolve any and all disputes arising out of or
related to the Executive’s employment with the Company or the termination of
that employment, each of which is referred

8

--------------------------------------------------------------------------------



to as “Employment-Related Dispute”, including, but not limited to, disputes
arising out of or related to any of the following subjects:
•Compensation or other terms or conditions of the Executive’s employment; or
•Application or enforcement of any Company program or policy to the Executive;
or
•Any disciplinary action or other adverse employment decision of the Company or
any statement related to the Executive’s employment, performance or termination;
or
•Any policy of the Company or any agreement between the Executive and the
Company; or
•Disputes over the arbitrability of any controversy or claim which arguably is
or may be subject to this ADR Policy and Procedure; or
•Claims arising out of or related to any current or future federal, state or
local civil rights laws, fair employment laws, wage and hour laws, fair labor or
employment standards laws, laws against discrimination, equal pay laws, wage and
salary payment laws, plant or facility closing or layoff laws, laws in regard to
employment benefits or protections, family and medical leave laws, and
whistleblower laws, including by way of example, but not limited to, the federal
Civil Rights Acts of 1866, 1871, 1964 and 1991, the Pregnancy Discrimination Act
of 1978, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of
1963, the Fair Labor Standards Act of 1938, the Americans with Disabilities Act
of 1990, the Family and Medical Leave Act of 1993, and the Employee Retirement
Income Security Act of 1974, as they have been or may be amended from time to
time; or
•Any other dispute arising out of or related to the Executive’s employment or
its termination.
(b)Step 1: Negotiation. The Executive and the Company shall attempt in good
faith to negotiate a resolution of any Employment-Related Dispute.
(c)Step 2: Mediation. If an Employment-Related Dispute cannot be settled through
negotiation and remains unresolved 15 days after it asserted, the Executive or
the Company may submit the dispute to mediation and the parties shall attempt in
good faith to resolve the dispute by mediation, under the mediation procedure of
JAMS or the American Arbitration Association (“AAA”). The choice of the JAMS or
AAA mediation procedure shall be made by the party initiating mediation. Unless
the Parties agree otherwise in writing, the mediation shall be conducted by a
single mediator, and the mediator shall be selected from an appropriate JAMS or
AAA panel pursuant to the JAMS or AAA rules, respectively. The mediation shall
be conducted in New York City, New York. Unless the Parties agree otherwise, the
cost of the mediator's professional fees and expenses and any reasonable
administrative fee will be shared and paid equally by the Parties, and each
Party shall bear its own attorneys’ fees and costs of the mediation.
(d)Step 3: Binding Arbitration. If an Employment-Related Dispute cannot be
settled through mediation and remains unresolved 45 days after the appointment
of a mediator, the Executive or the Company may submit the dispute to
arbitration and the dispute shall be settled in arbitration by a single
arbitrator in accordance with the applicable rules for arbitration of employment
disputes of JAMS or the AAA in effect at the time of the submission to
arbitration. The choice of JAMS or AAA arbitration rules shall be made by the
Party initiating arbitration. The arbitration shall be conducted in the city and
state in which the Company office is located in which the Executive work(ed).
The arbitrator shall not have the authority to alter or amend any lawful policy,
procedure or practice of the Company or agreement to which the Company is a
party or the substantive rights or defenses of either Party under any statute,
contract, constitution or common law. Each Party shall be responsible for its
own attorneys’ fees and other costs, fees and expenses, if any, with respect to
its conduct of the arbitration. The administrative cost of the arbitration,
including any reasonable administrative fee and arbitrator’s fees and expenses,
shall be shared equally and paid by the Parties. The arbitrator is expressly
empowered to award reasonable attorneys’ fees and expenses to the prevailing
party as well as all other remedies to which either party would be entitled if
the dispute were resolved in court. The decision and award of the arbitrator is
final and binding. The arbitrator shall promptly issue a written decision in
support of his/his award. Judgment upon the award rendered by the arbitrator may
be entered in any court of competent jurisdiction, and the award may be
confirmed and enforced in any such court. The Federal Arbitration Act or any
applicable state law shall govern the application and enforcement of the
provisions of this section.
(e)Provisional Remedies. The Executive or the Company may file a complaint or
commence a court action to obtain an injunction to enforce the provisions of
this ADR Policy and Procedure, or to seek a temporary restraining order or
preliminary injunction or other provisional relief to maintain the status quo or
in aid of or pending the application or enforcement of this ADR Policy and
Procedure. Despite such complaint or action, the parties shall continue to
participate in good faith in this ADR Policy and Procedure.

9

--------------------------------------------------------------------------------



(f)Administrative Agencies. Nothing in this ADR Policy and Procedure is intended
to prevent the Executive from filing a complaint or charge with any
administrative agency, including, but not limited to, the Equal Employment
Opportunity Commission and the National Labor Relations Board.
(g)Waiver of Jury or Court Trial. This ADR Policy and Procedure does not alter
the terms and conditions of the Executive’s employment pursuant to this
Agreement. Nothing in this ADR Policy and Procedure limits in any way the
Executive’s right or the Company’s right to terminate the Executive’s employment
at any time consistent with the terms of the Agreement. This ADR Policy and
Procedure does not require the Executive or Company to start the arbitration
process before taking action of any kind, including without limitation the
termination of the Executive’s employment. This Policy waives any right that the
Executive or the Company may have to a jury trial or a court trial of any
Employment-Related Dispute (except as provided above in Sections 10 or 11(e) for
a court to issue provisional or equitable remedies).
(h)ADR Agreement and Savings Provision.
(i)The Executive and the Company agree that this ADR Policy and Procedure shall
mandatorily apply and be the sole and exclusive method by which both the
Executive and the Company are required to resolve any and all Employment-Related
Disputes, to the fullest extent permitted and not prohibited or restricted by
law.
(ii)Should any provision of this ADR Policy and Procedure be held invalid,
illegal or unenforceable, the Executive and the Company agree that it shall be
deemed to be modified so that its purpose can lawfully be effectuated and the
balance of this ADR Policy and Procedure shall remain in full force and effect.
The Executive and the Company further agree that the provisions of this ADR
Policy and Procedure shall be deemed severable and the invalidity or
enforceability of any provision of the Agreement shall not affect the validity
or enforceability of the provisions of this Section 11.
12.COOPERATION IN FUTURE MATTERS. The Executive hereby agrees that for a period
of eighteen (18) months following his termination of employment, he shall
cooperate fully with the Company’s reasonable requests relating to matters that
pertain to the Executive’s employment by the Company, including, without
limitation, providing information or limited consultation as to such matters,
participating in legal proceedings, investigations or audits on behalf of the
Company, or otherwise making himself reasonably available to the Company for
other related purposes. Any such cooperation shall be performed at scheduled
times taking into consideration the Executive’s other commitments. The Executive
shall not be required to perform such cooperation to the extent it conflicts
with any requirements of exclusivity of services for another employer or
otherwise, nor in any manner that in the good faith belief of the Executive
would conflict with his rights under or ability to enforce this Agreement.
13.RETURN OF PROPERTY. On the date of the Executive’s termination of employment
with the Company for any reason (or at any time prior thereto at the Company’s
request), the Executive will promptly return all property belonging to the
Company or any of its affiliates.
14.SECTION 280G PROVISION. Notwithstanding the other provisions of this
Agreement, in the event that the amount of payments payable to the Executive
under this Agreement or otherwise would constitute an “excess parachute payment”
(within the meaning of Section 280G of the Code), then such payments shall be
reduced by the minimum possible amounts until no amount payable to the Executive
constitutes an “excess parachute payment;” provided, however, that no such
reduction shall be made if the net after-tax payment (after taking into account
Federal, state, local, or other income and excise taxes) to which the Executive
would otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account Federal, state, local or other
income and excise taxes) to the Executive resulting from the receipt of such
payments with such reduction. The payment reduction (if any) contemplated by
this Section 14 shall be implemented by (a) first reducing any cash severance
payments, (b) then reducing other cash payments, and (c) then reducing all other
benefits, in each case, with amounts having later payment dates being reduced
first. A determination as to whether any payment reduction is required, and if
so, as to which payments are to be reduced and the amount of the reduction,
shall be made by a nationally recognized public accounting firm selected by the
Board. The fees and expenses of the accounting firm shall be paid entirely by
the Company and the determinations made by accounting firm shall be binding upon
the Executive and the Company.
15.GENERAL.
(a)Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if sent by overnight courier or by certified mail,
return receipt requested, postage prepaid, to the relevant address set forth
below, or to such other address as the recipient of such notice or communication
shall have specified in writing to the other party hereto, in accordance with
this Section 15(a).

10

--------------------------------------------------------------------------------



If to the Company, to:
American Realty Capital Properties, Inc.

2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn: Richard Silfen
Email: rsilfen@arcpreit.com
If to Executive, at his last residence shown on the records of the Company.
(b)Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
(c)Waivers.
(i)No delay or omission by either party hereto in exercising any right, power or
privilege hereunder shall impair such right, power or privilege, nor shall any
single or partial exercise of any such right, power or privilege preclude any
further exercise thereof or the exercise of any other right, power or privilege.
(ii)Except as expressly set forth in this Agreement or any other written
agreement entered into between the Company and the Executive that has been duly
authorized by the Compensation Committee or the Board, Executive shall not be
entitled to and the Company shall not be responsible to the Executive for any
remuneration or benefits on behalf of Executive’s services to the Company, his
employment or the termination of such employment.
(d)Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.
(e)Assigns. This Agreement shall be binding upon and inure to the benefit of the
Company’s successors and assigns and the Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. This Agreement shall not be assignable by the Executive, it being
understood and agreed that this is a contract for the Executive’s personal
services. This Agreement shall not be assignable by the Company, except that the
Company may assign it to an affiliate of the Company and shall assign it in
connection with a transaction involving the succession by a third party to all
or substantially all of the Company’s business and/or assets (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise). When assigned to a successor, the assignee shall assume this
Agreement and expressly agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform it in the absence
of such an assignment and the Company shall be released of all obligations
hereunder. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that executes and
delivers the assumption agreement described in the immediately preceding
sentence or that becomes bound by this Agreement by operation of law.
(f)Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings, whether written or
oral, relating to the subject matter hereof and may not be amended except by a
written instrument hereafter signed by the Executive and the Board or a duly
authorized representative of the Company (other than the Executive).
(g)Governing Law. This Agreement and the performance and enforcement hereof
shall be construed and governed in accordance with the laws of the State of New
York without regard to any choice of law or conflict of law principles, rules or
provisions (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York.
(h)Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. The headings of sections
of this Agreement are for convenience of reference only and shall not affect its
meaning or construction. Whenever any word is used herein in one gender, it
shall be construed to include the other gender, and any word used in the
singular shall be construed to include the plural in any case in which it would
apply and vice versa. Any references herein to “you” or “your” shall refer to
the Executive.
(i)Payments and Exercise of Rights after Death. Any amounts payable hereunder
after the Executive’s death shall be paid to the Executive’s designated
beneficiary or beneficiaries, whether received as a designated beneficiary or by
will or the laws of descent and distribution. The Executive may designate a
beneficiary or beneficiaries for all purposes of this Agreement, and may change
at any time such designation, by notice to the Company making specific reference
to this Agreement.

11

--------------------------------------------------------------------------------



If no designated beneficiary survives the Executive or the Executive fails to
designate a beneficiary for purposes of this Agreement prior to his death, all
amounts thereafter due hereunder shall be paid, as and when payable, to his
spouse, if he survives the Executive, and otherwise to his estate.
(j)Representation. The Executive hereby represents to the Company that the
execution and delivery of this Agreement by the Executive and the performance by
the Executive of his duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any agreement or policy to which the
Executive is bound, and further that the Executive is not subject to any
limitation on his activities on behalf of the Company as a result of agreements
into which the Executive has entered. The Company acknowledges that the
Executive has obligations to his immediately prior employer, disclosed to the
Company as of the date hereof, with respect to confidentiality of business
information and nonsolicitation of employees and business relations.
(k)Recoupment Policy. The Executive acknowledges and agrees that during the
Term, the Board intends to adopt a recoupment policy pursuant to which senior
executives of the Company, including the Executive, shall be required to return
incentive compensation based on financial performance under certain
circumstances as specified under the policy.
(l)Consultation with Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel or other advisers of his own
choosing concerning the terms, enforceability and implications of this
Agreement, that the Company has not made any representations or warranties to
the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this Agreement, and that the
Executive’s execution of this Agreement is knowing and voluntary.
(m)Withholding. Any payments provided for in this Agreement shall be paid net of
any applicable income tax withholding required under federal, state or local
law.
(n)Section 409A.
(i)Although the Company does not guarantee the tax treatment of any payments
under the Agreement, the intent of the Parties is that the payments and benefits
under this Agreement be exempt from, or comply with, Section 409A of the Code,
and all Treasury Regulations and guidance promulgated thereunder (“Code Section
409A”) and to the maximum extent permitted the Agreement shall be limited,
construed and interpreted in accordance with such intent. In no event whatsoever
shall the Company or its affiliates or their respective officers, directors,
employees or agents be liable for any additional tax, interest or penalties that
may be imposed on Executive by Code Section 409A or damages for failing to
comply with Code Section 409A.
(ii)Notwithstanding any other provision of this Agreement to the contrary, to
the extent that any reimbursement of expenses constitutes “deferred
compensation” under Code Section 409A, such reimbursement shall be provided no
later than December 31 of the year following the year in which the expense was
incurred (or, where applicable, no later than such earlier time required by the
Agreement). The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year. The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.
(iii)For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to
receive payments in the form of installment payments shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all times be considered a separate and distinct payment.
Whenever a payment under this Agreement may be paid within a specified period,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(iv)Notwithstanding any other provision of this Agreement to the contrary, if at
the time of Executive’s separation from service (as defined in Code Section
409A), Executive is a “Specified Employee”, then the Company will defer the
payment or commencement of any nonqualified deferred compensation subject to
Code Section 409A payable upon separation from service (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six (6) months following separation from service or, if earlier,
the earliest other date as is permitted under Code Section 409A (and any amounts
that otherwise would have been paid during this deferral period will be paid in
a lump sum on the day after the expiration of the six (6) month period or such
shorter period, if applicable). Executive will be a “Specified Employee” for
purposes of this Agreement if, on the date of Executive’s separation from
service, Executive is an individual who is, under the method of determination
adopted by the Company designated as, or within the category of executives
deemed to be, a “Specified Employee” within the meaning and in accordance with
Treasury Regulation Section 1.409A-1(i). The Company shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.

12

--------------------------------------------------------------------------------



(v)Notwithstanding anything in this Agreement or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a termination of the Employee’s
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the date of termination for purposes of any such payment or
benefits.
(o)Survival. Notwithstanding anything in this Agreement or elsewhere to the
contrary, the provisions of Sections 4(d), 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15
shall survive the termination (including non-renewal) of this Agreement.







13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Employment Agreement to be duly executed as of the date first
above written.


AMERICAN REALTY CAPITAL
PROPERTIES, INC.




By:
/s/ William G. Stanley

Name: William G. Stanley
Title: Interim Chief Executive Officer







14

--------------------------------------------------------------------------------





Executive


By:
/s/ Glenn Rufrano

Glenn Rufrano







15

--------------------------------------------------------------------------------



EXHIBIT A
1. The following shall apply with respect to the performance-based portion of
the Initial LTI Award specified in Section 3(d) and the performance-based
portions of the Annual LTI Awards granted in 2016 and 2017 pursuant to Section
3(c):
TSR Performance Measure. The performance measures shall be based on the
Company’s total shareholder return relative to (a) a specified triple net lease
peer group of companies (50% weighting) and (b) a specified NAREIT equity market
index (50% weighting), measured over the applicable performance period. As
against the relevant triple net lease peer group, the Executive will become
eligible to receive: (i) 50% of target award for Company achievement of 5
percentage points below the 55th percentile (-5%), (ii) 100% of target award for
Company achievement equal to the 55th percentile, (iii) 200% of target award for
Company achievement at 10% percentage points or more above the 55th percentile
(+10%) (with the actual amount determined on linear interpolation for
performance in between discrete performance levels). As against the relevant
NAREIT equity index, the Executive will become eligible to receive: (i) 50% of
target award for Company achievement of 35th percentile performance, (ii) 100%
of target award for Company achievement of 55th percentile performance, and
(iii) 200% of target award for Company achievement of 75th percentile
performance (with the actual amount determined based on linear interpolation for
percentile performance between 35% and 55% and between 55% and 75%).
2. The following terms shall apply with respect to the performance-based portion
of the Initial LTI Award specified in Section 3(d):
(a) Date of Grant. The date of grant shall be the later of (x) two business days
following the date that the Company files with the SEC its Annual Report for
2014 on Form 10-K and (y) the Commencement Date (the “Grant Date”); provided in
the event that such Form 10-K filing does not occur by the Commencement Date,
the Parties shall cooperate in good faith in determining whether other mutually
agreeable arrangements are appropriate with respect to the grant of the Equity
Award.
(b) Valuation of Shares. For purposes of determining the target number of shares
of Common Stock referenced by the Initial LTI Award, the fair market value of
the Common Stock shall be based on the closing price of the Common Stock on the
NASDAQ Stock Market on the Grant Date.
(c) Performance Period. April 1, 2015 - December 31, 2017.
(d) TSR Performance Measure. As set forth in paragraph 1. above.
(e) Adjustment. The award agreement for the performance-based portion of the
Initial LTI Award shall provide that the Compensation Committee, in its
reasonable discretion, shall make equitable adjustments for the effect of a
materially negative impact on the Common Stock for a period of at least 30
trading days as a result of a settlement or judgment in the shareholder
litigation that is pending as of the date of grant.
3. The following shall apply with respect to the time-based vesting portion of
the Initial LTI Award specified in Section 3(d) and the One-Time Equity Award
specified in Section 3(e):
(a) Date of Grant. The Grant Date, subject to the proviso set forth in paragraph
2(a) above.
(b) Valuation of Shares. As set forth in paragraph 2(b) above.



1

--------------------------------------------------------------------------------



EXHIBIT B
GENERAL RELEASE AND WAIVER AGREEMENT
This General Release and Waiver Agreement (the “General Release”) is made as of
the ___ day of ______________, 20_ by Glenn Rufrano (the “Executive”),
WHEREAS, the Executive and American Realty Capital Properties, Inc. (the
“Company”) have entered into an Employment Agreement (the “Agreement”) dated as
of March 10, 2015 that provides for certain compensation and severance amounts
upon his termination of employment; and
WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this General Release and
Waiver Agreement in consideration of the Company’s agreement to provide the
compensation and severance amounts upon his termination of employment set out in
the Agreement; and
WHEREAS, the Executive has incurred a termination of employment effective as of
_______________, 20_; and
WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive’s
employment by the Company.
NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:
1.RELEASE. In consideration of the Agreement and for the payments to be made
pursuant to the Agreement:
(a)Except as set forth in Section 1(b) herein, the Executive knowingly and
voluntarily releases, acquits and forever discharges the Company, and any and
all of its past and present owners, parents, affiliated entities, divisions,
subsidiaries and each of their respective stockholders, members, predecessors,
successors, assigns, managers, agents, directors, officers, employees,
representatives, attorneys, employee benefit plans and plan fiduciaries, and
each of them (collectively, the “Releasees”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
causes of action, suits, rights, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, foreseen or unforeseen,
matured or unmatured, against them which the Executive or any of his heirs,
executors, administrators, successors and assigns (“Executive Persons”) ever
had, now has or at any time hereafter may have, own or hold by reason of any
matter, fact, or cause whatsoever from the beginning of time up to and including
the effective date of this General Release (hereinafter referred to as the
“Executive’s Claims”), including without limitation: (i) any claims arising out
of or related to any federal, state and/or local labor or civil rights laws
including, without limitation, the federal Civil Rights Acts of 1866, 1871, 1964
and 1991, the Rehabilitation Act, the Pregnancy Discrimination Act of 1978, the
Age Discrimination in Employment Act of 1967, as amended by, inter alia, the
Older Workers Benefit Protection Act of 1990, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family and Medical
Leave Act of 1993, the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act of 1938, as they may be
or have been amended from time to time, and any and all other federal, state or
local laws, regulations or constitutions covering the same or similar subject
matters; and (ii) any and all other of the Executive’s Claims arising out of or
related to any contract, any and all other federal, state or local
constitutions, statutes, rules or regulations, or under any common law right of
any kind whatsoever, or under the laws of any country or political subdivision,
including, without limitation, any of the Executive’s Claims for any kind of
tortious conduct (including but not limited to any claim of defamation or
distress), breach of the Agreement, violation of public policy, promissory or
equitable estoppel, breach of the Company’s policies, rules, regulations,
handbooks or manuals, breach of express or implied contract or covenants of good
faith, wrongful discharge or dismissal, and/or failure to pay in whole or part
any compensation, bonus, incentive compensation, overtime compensation, benefits
of any kind whatsoever, including disability and medical benefits, back pay,
front pay or any compensatory, special or consequential damages, punitive or
liquidated damages, attorneys’ fees, costs, disbursements or expenses, or any
other claims of any nature; and all claims under any other federal, state or
local laws relating to employment, except in any case to the extent such release
is prohibited by applicable federal, state and/or local law.
(b)Notwithstanding anything herein to the contrary, the release set forth
herein, dose not release, limit, waive or modify and shall not extend to: (i)
those rights which as a matter of law cannot be waived; (ii) claims, causes of
action or demands of any kind that may arise after the date hereof and that are
based on acts or omissions occurring after such date; (iii) claims for
indemnification, advancement and reimbursement of legal fees and expenses or
contribution under any agreement with, or the organizational documents of, the
Company or its affiliates, (iv) claims for coverage under any directors and
officers insurance policy; (v) claims under COBRA; (vi) claims with respect to
accrued, vested benefits or payments under any employee benefit or

1

--------------------------------------------------------------------------------



equity plan of the Company; (vii) claims to enforce the terms of this release
and (viii) Executive’s rights as a stockholder of the Company.
(c)The Executive acknowledges that he is aware that he may later discover facts
in addition to or different from those which he now knows or believes to be true
with respect to the subject matter of this Release, but it is his intention to
fully and finally forever settle and release any and all matters, disputes, and
differences, known or unknown, suspected and unsuspected, which now exist, may
later exist or may previously have existed between himself and the Releasees or
any of them, and that in furtherance of this intention, the Executive’s general
release given herein shall be and remain in effect as a full and complete
general release notwithstanding discovery or existence of any such additional or
different facts.
(d)Executive represents that he has not filed or permitted to be filed and will
not file against the Releasees, any claim, complaints, charges, arbitration or
lawsuits and covenants and agrees that he will not seek or be entitled to any
personal recovery in any court or before any governmental agency, arbitrator or
self-regulatory body against any of the Releasees arising out of any matters set
forth in Section 1(a) hereof. If Executive has or should file a claim,
complaint, charge, grievance, arbitration, lawsuit or similar action, he agrees
to remove, dismiss or take similar action to eliminate such claim, complaint,
charge, grievance, arbitration, lawsuit or similar action within five (5) days
of signing this Termination Release.
(e)Notwithstanding the foregoing, this Termination Release is not intended to
interfere with Executive’s right to file a charge with the Equal Employment
Opportunity Commission (hereinafter referred to as the “EEOC”) in connection
with any claim he believes he may have against the Company. However, Executive
hereby agrees to waive the right to recover money damages in any proceeding he
may bring before the EEOC or any other similar body or in any proceeding brought
by the EEOC or any other similar body on his behalf. This General Release does
not release, waive or give up any claim for workers’ compensation benefits,
indemnification rights, vested retirement or welfare benefits he is entitled to
under the terms of the Company’s retirement and welfare benefit plans, any other
vested shares, equity or benefits or indemnification arrangements, as in effect
from time to time, any right to unemployment compensation that Executive may
have, or his right to enforce his rights under the Agreement.
2.CONFIRMATION OF OBLIGATIONS. Executive hereby confirms and agrees to his
continuing obligation under the Agreement after termination of employment not to
directly or indirectly disclose to third parties or use any Confidential
Information (as defined in the Agreement) that he may have acquired, learned,
developed, or created by reason of his employment with the Company.
3.CONFIDENTIALITY; NO COMPETITION; NONSOLICITATION.
(a)Executive hereby confirms and agrees to his confidentiality, nonsolicitation
and non-competition obligations pursuant to the Agreement and his duty of
loyalty and fiduciary duty to the Company under applicable statutory or common
law.
(b)The Executive and the Company each agree to keep the terms of this General
Release confidential and shall not disclose the fact or terms to third parties,
except as required by applicable law or regulation or by court order or, as to
the Company, in the normal course of its business; provided, however, that
Executive may disclose the terms of this General Release to members of his
immediate family, his attorney or counselor, and persons assisting his in
financial planning or tax preparation, provided these people agree to keep such
information confidential.
4.NO DISPARAGEMENT. Each of the Executive and the Company agree not to disparage
the other, including making any statement or comments or engaging in any conduct
that is disparaging toward the Company (including the Releasees and each of
them) or the Executive, as the case may be, whether directly or indirectly, by
name or innuendo; provided, however, that nothing in this General Release shall
restrict communications protected as privileged under federal or state law to
testimony or communications ordered and required by a court, in arbitration or
by an administrative agency of competent jurisdiction.
5.REMEDIES FOR BREACH. In the event that either Party breaches, violates, fails
or refuses to comply with any of the provisions, terms or conditions or any of
the warranties or representations of this Agreement (the “Breach”), in its sole
discretion the non-breaching Party shall recover against the breaching Party
damages, including reasonable attorneys’ fees, accruing to the non-breaching
Party as a consequence of the Breach. Regardless of and in addition to any right
to damages the non-breaching Party may have, the non-breaching Party shall be
entitled to injunctive relief. The provisions of Paragraphs 1, 2, 3 and 4 hereof
are material and critical terms of this Agreement, and the Executive agrees
that, if he breaches any of the provisions of these paragraphs, the Company
shall be entitled to injunctive relief against the Executive regardless of and
in addition to any other remedies which are available.
6.NO RELIANCE. Neither the Executive nor the Company is relying on any
representations made by the other (including any of the Releasees) regarding
this General Release or the implications thereof.

2

--------------------------------------------------------------------------------



7.MISCELLANEOUS PROVISIONS.
(a)This General Release contains the entire agreement between the Company and
the Executive concerning the matters set forth herein. No oral understanding,
statements, promises or inducements contrary to the terms of this General
Release exist. This General Release cannot be changed or terminated orally.
Should any provision of this General Release be held invalid, illegal or
unenforceable, it shall be deemed to be modified so that its purpose can
lawfully be effectuated and the balance of this General Release shall be
enforceable and remain in full force and effect.
(b)This General Release shall extend to, be binding upon, and inure to the
benefit of the Parties and their respective successors, heirs and assigns.
(c)This General Release shall be governed by and construed in accordance with
the laws of the State of New York, without regard to any choice of law or
conflict of law, principles, rules or provisions (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
(d)This General Release may be executed in any number of counterparts each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
8.EFFECTIVE DATE/REVOCATION. The Executive may revoke this General Release in
writing at any time during a period of seven (7) calendar days after his
execution of this General Release (the “Revocation Period”). This General
Release shall be effective and enforceable automatically on the day after the
expiration of the Revocation Period (the “Effective Date”). If the Executive
revokes this General Release, no severance or any other payment pursuant to the
Agreement or otherwise shall be due or payable by the Company to the Executive.
9.ACKNOWLEDGEMENT. In signing this General Release, the Executive acknowledges
that:
(a)The Executive has read and understands the Agreement and the General Release
and the Executive is hereby advised in writing to consult with an attorney prior
to signing this General Release;
(b)The Executive has consulted with his attorney, and he has signed the General
Release knowingly and voluntarily and understands that the General Release
contains a full and final release of all of the Executive’s claims;
(c)The Executive is aware and is hereby advised that the Executive has the right
to consider this General Release for twenty-one (21) calendar days before
signing it (or in the event of a group termination program forty-five (45)
days), and that if the Executive signs this Agreement prior to the expiration of
the twenty-one (21) calendar days (or 45 days, if applicable), the Executive is
waiving the right freely, knowingly and voluntarily; and
(d)The General Release is not made in connection with an exit incentive or other
employee separation program offered to a group or class of employees.
IN WITNESS WHEREOF, the Executive has executed this General Release as of the
day and year first above written.
_________________________________



3